In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Satterfield, J.), dated December 19, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*1051Contrary to the plaintiffs’ contentions, the defendant satisfied her burden of showing that the marble saddle installed between the dining room and living room of her residence, which was raised IV16 of an inch over the adjacent carpeted floor, was a trivial defect, and did not have the characteristics of a trap or snare (see Trincere v County of Suffolk, 90 NY2d 976 [1997]; Nathan v City of New Rochelle, 282 AD2d 585 [2001]). In opposition, the plaintiffs failed to raise a triable issue of fact (see Morris v Greenburgh Cent. School Dist. No. 7, 5 AD3d 567 [2004]; Hargrove v Baltic Estates, 278 AD2d 278 [2000]). Schmidt, J.P., S. Miller, Mastro and Rivera, JJ., concur.